Advisory Action – Detailed Discussion
This is in response to the response filed 07/14/2022 (hereinafter Response) after the final rejection mailed 06/07/2022 (hereinafter Final).
Applicant’s proposed cancellation of claim 19 would render the rejection of this claim under 35 USC 112 moot.
Applicant’s proposed amendment to independent claims 1 and 10 would not be sufficient to overcome the rejection of record, nor does the proposed amendment place the application in better form for appeal.
Claims 1 and 10 were previously rejected under 35 USC 103 as unpatentable over NICKSAY in view of LIU as acknowledged by Applicant (see Response page 10), however Applicant argues only against LIU (see Response pages 11-13) without addressing any citations to NICKSAY made in the Final, nor arguing specifically against the combination of NICKSAY and LIU.
NICKSAY may be relied upon to teach the two limitations added to independent claim 1:
wherein the resource attribute of the multimedia resource comprises at least one of a geographic position tag, a content tag, an author tag, a template tag, and a magic emoticon tag (only one must be shown in the art when recited in the alternative; see e.g. (col 3 line 59, cited for dependent claim 5) the metadata that video database associates and stores with videos include a video identifier (ID), a viral video indicator, artist, title, label, genre, time length, and optionally viewing restrictions; (col 6 line 1) tagging component 210 can add metadata associated with the videos in response to input received via the interface. The metadata input can include video's title, description, tags, author, category, artist, title, label, genre, time length, and optional viewing restrictions among other information; (col 6 lines 41-56, previously cited) metadata for current video as well as user data is used to find related videos);
…one of the plurality of application functions associated with the multimedia resource is an entry link of another multimedia resource having a same resource attribute as the multimedia resource determined based on the correspondence ((col 6 lines 41-56, previously cited) Related media component 306, upon finding related videos, can provide links to the related and suggested videos below or to the side of the video that is being watched, where related media is based on metadata in current video as well as user data). 
LIU is relied upon only to provide at least one other function, in addition to the related video function taught by NICKSAY, where the at least one other function also relies on metadata about the video and user information (see LIU [0059] related objects (which correspond to application type) are returned based on characteristic data for all or part of the video frame; [0169] The characteristic information and/or the label corresponding to the characteristic information can be metadata stored in association with the video information (e.g., the video frame) as well as the citations made in the Final [0051],[0060],[0061]). 
This was explained in the Final (see page 8 item 15 and page 9 item 17). Applicant has not provided any argument or evidence as to why the combination fails to teach proposed claims 1 and 10.
Further, Applicant’s proposed amendment to claim 1 (wherein the resource attribute of the multimedia resource comprises at least one of a geographic position tag, a content tag, an author tag, a template tag, and a magic emoticon tag) requires further consideration of dependent claim 5 (wherein the resource attribute comprises resource tags; said acquiring a resource attribute of a multimedia resource comprises: acquiring at least one of a resource title, a resource introduction, a geographic position, or author information of the multimedia resource; and obtaining resource tags of the multimedia resource based on at least one of the resource title, the resource introduction, the geographic position, or the author information of the multimedia resource) as failing to further limit the claim as required under 35 USC 112(d).
/Amy M Levy/Primary Examiner, Art Unit 2173